     Case 1:16-bk-12255-GM        Doc 730 Filed 10/25/19 Entered 10/25/19 15:18:19               Desc
                                   Main Document    Page 1 of 2



 1   Mark Sharf (SBN 140390)
     Sharf Law Firm
 2   6080 Center Dr., Suite 600                                        FILED & ENTERED
     Los Angeles, CA 90045
 3   Tel (323) 612-0202
     Fax (323) 320-4221                                                     OCT 25 2019
 4   mark@sharflaw.com
                                                                       CLERK U.S. BANKRUPTCY COURT
 5   Attorneys for Massoud Aaron Yashouafar                            Central District of California
                                                                       BY Pgarcia DEPUTY CLERK
 6

 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
                                  SAN FERNANDO VALLEY DIVISION
10

11                                                       Case No.: 1:16-bk-12255-GM
     In re:
12                                                       Chapter 11
       SOLYMAN YASHOUAFAR
13                                                       Jointly Administered
                                  Debtor.                 Case No.: 1:16-bk-12255-GM
14
                                                          Chapter 11
15
                                                          Case No.: 1:16-bk-12408-GM
16
                                                          Chapter 11
17
                                                          ORDER GRANTING MOTIONS OF
18                                                        MASSOUD AARON YASHOUAFAR AND
                                                          SOLYMAN YASHOUAFAR TO CONVERT
19                                                        WITHIN BANKRUTPCY CASES TO
                                                          CHAPTER 7
20
                                                          Date: October 8, 2019
21                                                        Time: 10:00 a.m.
                                                          Ctrm: 303
22

23

24

25

26

27

28


                                                   -1-
     Case 1:16-bk-12255-GM            Doc 730 Filed 10/25/19 Entered 10/25/19 15:18:19         Desc
                                       Main Document    Page 2 of 2



 1

 2          On October 8, 2019 at 10:00 a.m. at Woodland Hills, California there came on to be heard the

 3   Motion By Massoud Aaron Yashoaufar To Convert Case to Chapter 7 (Docket 710) and the Motion

 4   By Solyman Yashouafar To Convert Case to Chapter 7 (Docket 714)(together, both motions are
 5   referred to as the “Motions”).
 6
             Having reviewed the Motions, the Opposition thereto filed by the Official Committee of
 7
     Unsecured Creditors, as well as the Statement By Creditor Howard L. Abselet in response to the
 8
     Motions, and having considered the argument made on the record at the hearing on the Motions by
 9

10   Jeremy Richards, Counsel for the Chapter 11 Trustee, by counsel for the Creditor’s Committee, and

11   by counsel for Massoud Aaron Yashouafar and counsel for Solyman Yashoaufar, and good cause

12   appearing therefor,
13
            IT IS HEREBY ORDERED:
14
                    1. The Motions are granted;
15
                    2. The bankruptcy cases of Solyman Yashouafar and Massoud Aaron Yashouafar,
16
                        Case No 1:16-bk-12255-GM and Case No.: 1:16-bk-12408-GM, are hereby
17

18                      converted to Chapter 7 of the Bankruptcy Code.

19                                                       ###
20

21

22

23        Date: October 25, 2019

24

25

26

27

28


                                                       -2-
